Rothrock, J.
Dorinda Essex paid no consideration for the land, and her husband was largely indebted, including the debt to defendant on which the attachment proceedings were afterwards had.
Under these circumstances the creditors of the husband could subject the land to the payment of their claims.
The plaintiff, however, claims that when he made the purchase, on the 6th day of October, 1870, he purchased for a valuable consideration, without notice of any claim of defendant.
i conveytona Meloe: purchaser. The evidence shows that when plaintiff made his purchase he paid to Dorinda Essex $320 in cash as the consideration; he received a warranty deed executed by her an(^ ^er husband, and that he had no knowledge a£ f,jme pf ¿ny' attachment, or levy on the land, and that he has paid all taxes on the land since his purchase, and redeemed it from a tax sale made before his purchase. The plaintiff cannot be charged with constructive notice of the levy of the attachment. The proceedings in attachment were against S. E. Essex, and the title of record was held by Dorinda, his wife. There being no evidence of actual notice to plaintiff, and he being a bona fide purchaser, for a valuable consideration, which was actually paid at the time of his purchase, we think that the District Court properly held that his legal title was superior to any equity held by the defendant. This case is fairly distinguishable from Sillyman v. King, 36 Iowa, 207, and Kitteridge v. Chapman, Id., 348. In the former there was no evidence whatever of the payment of purchase money by the subsequent purchaser, and in the latter the evidence showed the payment of the nominal sum *571of one dollar; and besides, there are facts and circumstances in both cases tending to show bad faith on the part of the parties claiming to be innocent purchasers.
Affirmed.